Title: To Benjamin Franklin from Mary Stevenson, 29 August 1761
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            
              Dear Sir
              Cravenstreet, Augt. 29. 1761.
            
            I arriv’d here, very opportunely for my Mother and myself, on the day a Letter was to be sent to you, which saves her the Trouble and affords me the Pleasure of writing. I am first to present her Thanks for your two kind Letters, and then I must acknowledge my Obligation for your Remembrance of me in them.
            No Person has call’d here except Mr. Johnston for the Glasses, and the packet has not been sent for. My Mother receiv’d your Letter for Mrs. Franklin which she will take care of. This is all she orders me to tell you, only she bids me add all the civil Things I can say to you for her; but as I judge of her Breast by my own, I think it will not be in my power to say all she means, for I never can express myself fully, and therefore I shall decline saying anything.
            I have your Letter now before me in which you applaud the Zeal of the Romanists, and censure us (too justly I fear) with Indifference. I wish all the Members of the Reform’d Church had your Piety, and I wish that we could boast of you for one of the Pillars of it. Forgive me my dear Friend! I have a little Zeal for Religion, and I know nothing that would promote the Cause of it so much as Dr. Franklin’s adding the Performance of it’s Rituals to that inward Devotion of his Heart and his truely Virtuous Conduct.
            A necessary Train of Thought brings to my Mind that your Rival (as you are pleas’d to call him) with his amiable Partner, and my two Friends make us happy with their Company to day: Indeed, Sir, I love him much, I love you very much, you may judge then what Pleasure it gives me to find you love each other. God bless my two amiable Friends! and may they continue to love her whose grateful Heart is highly sensible of the Obligation, and will most faithfully return it.
            I thank you, my dear Preceptor, for your kind Letter which I receiv’d a few days before you left England. To let you see I don’t lose the Instructions you give, I remember’d you had related to me all which you then wrote, and that it might not slip my Memory I had pen’d it down. This did not lessen the Pleasure of your Letter, but rather added to it by confirming what I had written to be right. I have not yet seen the Book you left for me. Mr. Stanley apologiz’d to me about your not receiving your Manuscript sooner; but I told him the delay was not attended with any bad Consequences.
            I left my Aunts this morning at Wanstead, both now pretty well, but my Aunt Rooke is just recovering from a fit of the Gout. All the rest of your Friends that I know are well. My Mother joins in every good and fervent Wish for you Welfare with Dear Sir your most sincere and affectionate humble Friend
            
              M Stevenson
            
          
          
            Pitt, who came with me, desires her best Respects. God send you safe to us!
            Dolly comes to me while I am writing and says, “Do you think it worth while to say anything for me?” She loves and honours you much.
            Dr. Hawkesworth says I know his Heart, and I know he loves and honours you. I would have him write this himself, but he says he will not take anything from me.
            My Mother I know would chuse something to be said from her to your Son, but as she don’t tell me what I leave it to you; and if it may be done without impropriety you may say he has my good Wishes with hers.
          
         
          Addressed: To / Dr. Benj. Franklin / to be left at the Post Office at / Amsterdam
        